EXHIBIT 10.1

 

SECOND AMENDED AND RESTATED LEASE AGREEMENT

 

LANDLORD:        UNIVERSITY RESEARCH PARK, INCORPORATED

TENANT:             EXACT SCIENCES CORPORATION

PROPERTY:         441 Charmany Drive
Madison, Wisconsin 53719

DATE:                  September 28, 2018

 

 

 



303024619 v1

--------------------------------------------------------------------------------

 

 

UNIVERSITY RESEARCH PARK

SECOND AMENDED AND RESTATED LEASE AGREEMENT

This Second Amended and Restated Lease Agreement (this “Lease”) dated September
28, 2018, is made by and between University Research Park, Incorporated, a
Wisconsin non-stock corporation (hereinafter referred to as “Landlord”), and
Exact Sciences Corporation, a Delaware corporation (hereinafter referred to as
“Tenant”).

RECITALS:

A.Landlord and Tenant entered into a Lease on November 1, 2009, as amended by
Amendment One to Lease Agreement dated November 1, 2010, as further amended by
Amendment Two to Lease Agreement dated March 1, 2012, as further amended by
Amendment Three to Lease Agreement dated November 20, 2014, and as amended and
restated by the Amended and Restated Lease Agreement dated October 28, 2016,
pursuant to which Tenant leases certain premises in the property at 441 Charmany
Drive, Madison, Wisconsin (collectively, the “Original Lease”); and

B.Pursuant to the Master Agreement between Landlord and Tenant dated July 3,
2018 (the “Master Agreement”), Landlord and Tenant have agreed to amend the
Original Lease as provided therein. Accordingly, Landlord and Tenant agree that,
effective as of the Master Closing Date under the Master Agreement (the “Master
Closing Date”), the Original Lease shall be amended, restated and replaced in
its entirety by this Lease.

IT IS HEREBY AGREED, by and between the parties hereto, in consideration of the
covenants and agreements set forth in this Lease, as follows:

1. PREMISES AND TERM

1.1. Leased Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord on the terms and provisions and subject to the conditions
hereinafter set forth in this Lease, the following described premises (the
“Leased Premises”):

All of the space in that certain building identified as 441 Charmany Drive,
Madison, Dane County, Wisconsin (the “Building”), consisting of approximately
35,000 rentable square feet, as shown on Exhibit A attached hereto.

The Building is located on the land described on Exhibit B attached hereto (the
“Property”). The Leased Premises leased to Tenant do not include the land under
the Building or the roof or outer walls of the Building, but Tenant does have
the non-exclusive rights to use the Common Areas as described in Section 5.1.
Neither Landlord nor Tenant may increase or decrease the floor area of the
Building except by mutual agreement and amendment to this Lease.

1.2. Term of Lease, Early Termination. Subject to extension as provided in
Section 1.3, the term of this Lease (the “Term”) shall begin on the Master
Closing Date (the “Commencement Date”) and shall end at midnight on February 28,
2025 (the “Initial Term”). Provided Tenant is not then in default under this
Lease, Tenant may terminate this Lease (“Early Termination Right”) effective as
of October 31, 2020 (the “Early Termination Date”), provided that (i) Tenant
gives Landlord written notice on or before February 1, 2020, of Tenant’s
exercise of the Early Termination Right and (ii) Tenant pays to Landlord, on

1

--------------------------------------------------------------------------------

 

 

or before the Early Termination Date, the amount of Two Hundred Thousand Dollars
($200,000.00) as an early termination fee to compensate Landlord for the
unamortized balance of the Interior Allowance provided under Section 1.6 below.

1.3. Option to Extend. Provided (i) Tenant is not then in default under this
Lease or the lease between Landlord and Tenant for Innovation One, or the tenant
thereunder is not then in default under the lease between Landlord and Tenant’s
affiliate, Exact Sciences Development Company, LLC, for the building at 501
Charmany Drive, Madison, Wisconsin, (ii) Tenant has never accrued more than One
Hundred Fifty Thousand and 00/100 Dollars ($150,000.00) in arrears since the
commencement of the Original Lease, or (iii) this Lease has not been assigned or
transferred to any unrelated third party, Tenant shall have two (2) options to
extend the Initial Term of this Lease for a term of five (5) years each upon
providing Landlord written notice eighteen (18) months before the end of the
then-current Term (“Extended Term 1” and “Extended Term 2,” respectively). Base
Rent (as defined below) for Extended Term 1 and Extended Term 2, as applicable,
shall be the “Fair Market Rental” for the Leased Premises, as defined and
determined pursuant to attached Exhibit G. Tenant’s option to extend contained
herein shall accrue to any assignee of this Lease which is an affiliate or
subsidiary of Tenant, subject to all terms above.

1.4. Security Deposit. Landlord acknowledges that Tenant has heretofore
deposited with Landlord a security deposit in the total amount of Forty Five
Thousand Two Hundred Eight and 33/100 Dollars ($45,208.33), as security for the
performance of the obligations hereof by Tenant. This security deposit shall be
returned to Tenant within sixty (60) days following the termination of this
Lease, less any amount appropriately applied by Landlord.

1.5. Condition of Improvements. Tenant acknowledges that, as of the Commencement
Date, it is in possession of the Leased Premises, and accepts the Leased
Premises in AS-IS, WHERE-IS condition without any representations or warranties
with respect to said condition. Tenant hereby agrees to supply as-built drawings
and final and total costs of any improvements made to the Leased Premises during
the Term no later than sixty (60) days following completion of said
improvements.

1.6. Allowance. Landlord shall provide an allowance to Tenant of $100,000.00
(the “Exterior Allowance”) to reimburse Tenant for costs of improvements for a
grade-level pedestrian connection to the Building, with walks, canopies,
lighting, seating, snow melt, and other aesthetic features and improvements as
mutually designed by Tenant and Landlord, provided that such improvements are
completed by Tenant during the period commencing January 1, 2019 and ending
December 1, 2020. In addition, Landlord shall provide an additional allowance to
Tenant of $10.00 per square foot (the “Interior Allowance”) to reimburse Tenant
for costs of improvements for interior features and improvements as proposes and
mutually agreed upon by Tenant and Landlord, provided that such improvements are
completed by Tenant during the period commencing January 1, 2019 and ending
December 1, 2020, and provided further that Tenant has not theretofore exercised
its Early Termination Right. Such improvements shall be performed in compliance
with the provisions of this Lease, and the Interior Allowance and Exterior
Allowance, as applicable, shall be disbursed to Tenant within thirty (30) days
following Landlord’s confirmation that the relevant improvements have been
completed in accordance with plans and specifications approved by Landlord, and
receipt by Landlord of Tenant’s verification of costs and all applicable
releases and waivers of liens.

Additionally, if Tenant exercises Extended Term 1 Landlord shall provide an
allowance to Tenant of $5.00 per square foot (the “Extended Term Allowance”) to
reimburse Tenant for costs of improvements to the Premises as mutually approved
by Tenant and Landlord.  Such improvements shall be performed

2

--------------------------------------------------------------------------------

 

 

in compliance with the provisions of this Lease, and the Extended Term Allowance
shall be disbursed to Tenant within thirty (30) days following Landlord’s
confirmation that the improvements have been completed in accordance with plans
and specifications approved by Landlord, and receipt by Landlord of Tenant’s
verification of costs and all applicable releases and waivers of liens.

1.7. Parking.

(a) Parking Allocation. Tenant shall have parking rights to 117 stalls (the
“Parking Allocation”) in the surface parking lot on the Property (the “Surface
Lot”), subject to relocation in the Parking District (as defined in the Master
Agreement, and as currently depicted on attached Exhibit C, subject to
modification by Landlord from time to time), at locations to be designated by
Landlord from time to time to accommodate construction relating to the
redevelopment of University Research Park (the “Park”), and, if the number of
stalls in the Surface Lot are permanently reduced due to development by Landlord
of the Property, such stalls will be replaced by stalls located elsewhere in the
Parking District and/or in new structured parking on the Surface Lot, if any,
that Landlord elects to develop. The parking stalls for the Building shall be
located as close to the Building as possible with reasonable allocations to
other tenants and occupants of the Park. Tenant shall use diligent and good
faith efforts to have its employees utilize available parking in the Surface Lot
before utilizing other Parking District stalls. If Tenant requires additional
parking beyond the allocation set forth above after such parking is fully
utilized by its employees, then Landlord shall use diligent and good faith
efforts to provide such additional stalls (“Supplemental Stalls”) to Tenant to
the extent needed to meet such need, and EXAS agrees to relinquish such
Supplemental Stalls from time to time if no longer needed to serve EXAS’s
parking needs.

(b) Parking Rent through End of Term. During the Term (including extensions
through the end of Extended Term 2, if applicable), (i) no parking rent will be
charged for parking in the Surface Lot or other surface parking in the Parking
District, and (ii) parking rent shall be payable for any Supplemental Stalls
located in structured parking facilities at prevailing market rates.

(c) Parking Rights beyond End of Initial Term. If the Term of this Lease is
extended beyond the Initial Term, then with respect to Extended Term 1 only, the
Parking Allocation shall be a minimum of 3 stalls per 1,000 rentable square feet
of the Leased Premises leased during Extended Term 1; provided, however, that if
Innovation One is not concurrently leased by Tenant or Tenant’s affiliate for a
term that is at least coextensive with Extended Term 1, the Parking Allocation
during Extended Term 1 shall be a minimum of 2.25 stalls per 1,000 rentable
square feet of the Leased Premises leased during Extended Term 1. The stalls in
the Parking Allocation during Extended Term 1, if any, shall be at locations
within the Parking District to be designated by Landlord from time to time;
provided, however, such stalls shall be located as close to the Building as
possible with reasonable allocations to other tenants and occupants of the Park.
Parking rent shall be payable for the Parking Allocation during Extended Term 1
at prevailing market rates; provided, however, that no parking rent will be
charged for parking provided in the Surface Lot or other surface parking in the
Parking District to the extent then-prevailing comparable suburban market
surface parking is also at no charge. The foregoing provisions of this Section
1.7(c) shall not be construed to create an option or right to a specified
Parking Allocation if the Term is extended for Extended Term 2, and if the Term
is extended for Extended Term 2, the Parking Allocation for Extended Term 2
shall be determined by mutual agreement of Landlord and Tenant and amendment to
this Lease.



3

--------------------------------------------------------------------------------

 

 

1.8. Building Expansion. Until the earlier of (i) the expiration or termination
of this Lease, or (ii) the last day of the Development Protection Period (as
defined in Exhibit C of the Master Agreement), Tenant will have the exclusive
right to collaborate with Landlord on the expansion of the Building, consistent
with the overall development goals for the Park as set forth in Recital A of the
Master Agreement, and Landlord will negotiate in good faith with Tenant for such
expansion on market terms, which may include the requirement to remove the
temporary addition on the south facade of the Building which was installed by
Tenant (the “Temporary Addition”) and restoration of the Property affected
thereby. The foregoing exclusive right shall terminate upon any monetary default
by Tenant under this Lease that remains uncured after three (3) months or more,
even if subsequently cured.

2. RENT

2.1. Base Rent. Tenant shall pay to Landlord at its office in Madison,
Wisconsin, or such other place as Landlord may designate in writing, and without
any deduction or offset whatsoever, the following amounts in advance on or
before the first day of each calendar month during the Term indicated (“Base
Rent”):

 

 

 

Term

Base Rent per
Square Foot*

Monthly Amount

Commencement Date — 10/31/2018

$15.97

$46,579.17

11/01/2018 — 10/31/2019

$16.45

$47,979.17

11/01/2019 — 10/31/2020

$16.94

$49,408.33

11/01/2020 — 10/31/2021

$17.45

$50,895.83

11/01/2021 — 10/31/2022

$17.45

$50,895.83

11/01/2022 — 10/31/2023

$17.80

$51,913.75

11/01/2023 — 10/31/2024

$18.15

$52,952.02

11/01/2024 — 2/28/2025

$18.52

$54,011.06

 

 

*The Base Rent per Square Foot listed above reflects increases of three percent
(3%) annually.

2.2. Additional Rent.  During the Term, in addition to Base Rent, Tenant shall
pay as part of the consideration for this Lease and as additional rent, all
additional amounts due under this Lease including, but not limited to, Tenant’s
Proportionate Share (defined below) of real estate taxes, CAM Charges (as
defined below), annual CAM reimbursements affiliated with Capital Repairs
(defined below), and Landlord’s insurance in accordance with Section 6.1 below
and all utilities attributable to the Leased Premises, the Building, and the
Property (collectively, “Additional Rent”). Landlord reserves the right to
deviate from the estimates so that the amounts due as Additional Rent for the
Leased Premises are consistent with the amounts due as Additional Rent as
determined by the more detailed provisions pertaining thereto within this Lease.
Consistent with the forgoing, Tenant agrees to pay those amounts, if

4

--------------------------------------------------------------------------------

 

 

any, in excess of the estimates set forth above. Additional Rent shall be
payable in monthly installments except as otherwise expressly provided in this
Lease. The term “Tenant’s Proportionate Share” for any particular Additional
Rent charge shall be defined as the rentable square footage of the Leased
Premises divided by the rentable square footage of all the space that shares in
such charge. For Common Area elements used exclusively by Tenant as the Tenant
of the Leased Premises Tenant’s Proportionate Share, is equal to one hundred
percent (100%); provided, however, that if the “Knowledge Lane” right-of-way is
constructed in the Common Area for the Property, CAM Charges shall exclude the
development costs of Knowledge Lane.

2.3. Past Due Rent. If Tenant shall fail to pay when due any Base Rent or
Additional Rent, and such amount shall not be paid within ten (10) days after
written notice from Landlord to Tenant that such amount was not paid on the date
when due, such unpaid amounts shall thereafter bear interest from the due date
thereof to the date of payment at the rate of ten percent (10%) per annum or the
prime interest rate then charged by the U.S. Bank National Association or its
successors or assigns, whichever is greater.

2.4. Real Estate Taxes. Landlord shall pay all general taxes on the Building and
the Property, including all general real estate taxes, personal property taxes
on Landlord’s personal property located at the Property and installments for
special assessments arising during the Term. In event any special assessments or
similar charges are levied against the Building and/or the Property, Landlord
shall either (1) elect to defer such payments over the longest period allowed by
law and Tenant shall only be required to pay such installments thereof which
accrue and are payable during the Term, or (2) if Landlord chooses in its sole
discretion to pay such special assessments or similar charges in whole or in
accord with a payment schedule shorter than the longest payment schedule allowed
by law, then Tenant shall pay to Landlord in equal monthly installments only
that portion of the total special assessments or charges that would accrue and
be payable during the Term if the special assessments or charges were deferred
over the longest period allowed by law. Tenant agrees to reimburse Landlord for
Tenant’s Proportionate Share of such taxes and assessments. Tenant’s obligation
for each tax described in this section shall be further prorated for the first
year of this Lease between Landlord and Tenant as of the Commencement Date of
this Lease. Tenant’s obligation for each tax described in this section shall be
further prorated for the last year of the Term as of the last day of the Term.

Tenant shall, upon notice from Landlord, pay in escrow to Landlord one-twelfth
(1/12) of Tenant’s Proportionate Share of the estimated annual real estate
taxes, personal property taxes and installments for special assessments for the
Building and Property on the first day of each month after such request,
provided, however, that if the sum of such installments shall be less than the
total amount of Tenant’s Proportionate Share of such taxes, Tenant shall pay
such deficiency at least thirty (30) days after Landlord’s written request
therefore, taking into account any installment payment arrangements offered by
the taxing authority without the imposition of any finance charge, penalty or
other cost. Tenant’s escrow payment shall be applied by Landlord to the payment
of the taxes on the Building and Property. At the termination of this Lease,
Tenant shall pay Landlord for Tenant’s Proportionate Share of taxes for that
portion of the termination year this Lease is in effect. Once Tenant’s
Proportionate Share of taxes for that portion of the termination year this Lease
is in effect is known, Landlord shall send Tenant an invoice indicating Tenant’s
Proportionate Share of taxes. Tenant shall pay Landlord’s invoice within thirty
(30) days of receipt of Landlord’s invoice. Any payment by Tenant in excess of
its Proportionate Share of taxes for any tax year shall be refunded to Tenant as
soon as reasonably practicable.

Upon the reasonable request of Tenant, Landlord agrees to work with Tenant in
good faith and with due diligence to contest taxes levied against the Building
and/or Property. Tenant shall be

5

--------------------------------------------------------------------------------

 

 

responsible for any and all reasonable out-of-pocket costs incurred by Landlord
while acting under Tenant’s request to contest taxes levied against the Building
and/or Property, including attorneys’ or other professional fees.

As of the Commencement Date, the Leased Premises is classified as manufacturing
by the State of Wisconsin Department of Revenue. Tenant agrees to make available
to Landlord all information deemed necessary by Landlord for the complete and
truthful submission of Landlord’s manufacturing property tax returns.

3. INSTALLATIONS, REPAIRS AND

MAINTENANCE OF LEASED PREMISES

3.1. Maintenance by Tenant. Tenant shall at all times keep the Leased Premises
and all partitions, doors, fixtures, equipment and appurtenances thereof
(including but not limited to electrical, lighting, HVAC, and plumbing
equipment, lines and fixtures servicing the Leased Premises) in good order,
condition and repair, reasonable wear and tear excepted. Tenant shall enter into
service contracts, reasonably acceptable to Landlord, on all heating,
ventilating and air conditioning units, including but not limited to changing
filters, checking belts and oiling of units. If Tenant refuses or neglects to
repair the property as required hereunder and to the reasonable satisfaction of
Landlord as soon as reasonably possible after written demand, Landlord may make
such repairs without liability to Tenant for any loss or damage that may accrue
to Tenant’s property or to Tenant’s business by reason thereof and upon
completion thereof, Tenant shall pay Landlord’s reasonable costs for making such
repairs plus twenty percent (20%) for overhead, upon presentation of bill
therefor, as Additional Rent as per Section 2.2. When used in this section, the
term “repairs” shall include capital repairs, replacements and renewals when
necessary and all such repairs shall be equal in quality and class of original
work. Repairs or replacements under this Section may be considered to be
“Capital Repairs” if a) the repair exceeds $5,000 in cost, b) the repair or
replacement provides an improvement to the Building for a period of time
exceeding the Term of the Lease, c) the repair or replacement is not remedying
an improvement previously made by Tenant, and d) the repair or replacement is
not to improvements or fixtures unique to Tenant’s business (including, but not
limited to, trade fixtures, systems, and improvements unique to Tenant’s
operations). For example, a toilet replacement may qualify as a Capital Repair,
however a rooftop exhaust system serving Tenant’s fume hoods would not.

At Tenant’s request, Landlord will reimburse Tenant for 100% of the actual costs
(including reasonable consulting or engineering costs) incurred by Tenant to
complete a Capital Repair, provided Tenant and Landlord agree, prior to
incurring the expense, to i) the proposed Capital Repair scope of work and its
specifications, ii) the exact expenditure to be reimbursed by Landlord, iii) the
names of any vendors or contractors to be performing the Capital Repair, iv) the
anticipated useful life (in years) of the proposed Capital Repair, and v) the
annual amount of the exact expenditure supplied by Tenant to Landlord hereunder
to be recovered by Landlord as a CAM Charge. In regard to the foregoing item
(v), Landlord and Tenant agree that Landlord shall be entitled to recover from
Tenant CAM reimbursements affiliated with Capital Repairs equal to the cost of
such Capital Repair amortized over the useful life agreed upon under (iv) above
on a straight line basis. For example, in the event the Building is in need of
new HVAC units with an agreed upon useful life of 15 years which are not unique
to Tenant’s business at a cost of $150,000, then Tenant would pay Landlord
$10,000 per year in Additional Rent toward this Capital Repair during the Term
of the Lease.



6

--------------------------------------------------------------------------------

 

 

Landlord will reimburse Tenant for previously approved Capital Repairs upon the
completion of all of the following: a) Tenant’s request for reimbursement, b)
Landlord’s inspection of the work and reasonable approval of substantial
completion, and c) Tenant’s submission of actual invoices and full and complete
lien waivers. For approved Capital Repairs reimbursed by Landlord, Tenant agrees
to pay Landlord the amortized cost of the Capital Repairs as Additional Rent
(defined in Section 2.2) assuming an amortization period equal to the
agreed-upon anticipated useful life.

Unless otherwise agreed to by the parties hereto, Tenant shall coordinate all
Capital Repairs. Tenant shall be solely responsible for all repairs and Capital
Repairs required due to the negligence of willful misconduct of its employees,
agents, or contractors.

3.2. Maintenance by Landlord. Landlord shall at its sole cost and expense
without reimbursement from Tenant, keep, repair, maintain and replace the
foundations, exterior walls, roof and all other interior and exterior structural
elements of the Leased Premises, the Building, and the Common Area, including
any utility lines and equipment servicing the Leased Premises but located
outside the Building, in good order, condition and repair and shall have access
to the Leased Premises for such purpose, but Landlord shall not be required to
make any such repairs which become necessary or desirable by reason of the
negligence of Tenant, its agents, servants, employees or customers. Landlord
shall also, subject to reimbursement from Tenant as provided in the Section 5.5
below, make all Capital Repairs under this section to the Property, the
Building, and the Common Area as well as make all routine repairs and
maintenance of the Common Area in order to keep them in good order, condition
and repair. Landlord shall have access to the Leased Premises for such purposes,
but Landlord shall not be required to make any such Capital Repairs nor
undertake any repairs or maintenance which become necessary or desirable by
reason of the negligence of Tenant, its agents, servants, employees or
customers. Tenant shall not be obligated to reimburse Landlord as Additional
Rent for Capital Repairs under this Section 3.2 or Capital Repairs to the
foundations, exterior walls, roof, and any other interior or exterior structural
elements of the Leased Premises provided such Capital Repairs were not
necessitated by the intentional or negligent conduct of Tenant and are unrelated
to any Capital Repair to be performed under Section 3.1.

3.3. Exterior Signs. All exterior signs to be installed by Tenant shall be
approved in advance in writing by the Design Review Board appointed by the Board
of Regents of the University of Wisconsin System (the “Design Review Board”).
All signs to be installed by Landlord shall be approved in advance in writing by
the Design Review Board.

Tenant shall remove all signs installed by Tenant at the termination of this
Lease. Such installations and removals shall be made in such a manner as to
avoid injury, defacement or any other damages to the buildings and improvements.
The cost of repairing any damage to the building caused by the installation,
removal, or maintenance of the sign shall be borne by Tenant.

The cost of all signs, other than those furnished by Landlord, including the
installation, maintenance, and removal thereof, shall be the responsibility of
Tenant.

3.4. Alterations, Changes and Installations by Tenant. Tenant shall not make or
cause to be made any alterations, additions or improvements to the Leased
Premises which cost more than Twenty Thousand Dollars ($20,000), or cause to be
installed any fixtures, interior or exterior lighting, plumbing equipment or
mechanical equipment within the Leased Premises which cost more than Twenty
Thousand

7

--------------------------------------------------------------------------------

 

 

Dollars ($20,000) without the prior written consent of Landlord, not to be
unreasonably withheld or delayed. Notwithstanding the forgoing, Tenant shall not
make any alterations, additions, or improvements to any structural components
(including any bearing or demising walls) or enclosure of the Leased Premises
without Landlord’s prior consent. Landlord acknowledges and agrees that Tenant
is, with Landlord’s consent, currently undertaking the improvements to the
Leased Premises listed in the attached Exhibit C. Tenant agrees to provide
Landlord with all as-built drawings of, cut-sheets from, and costs of any
alterations, additions, or improvements made to the Leased Premises under this
section. Tenant acknowledges that the University Research Park Design Review
Board has the sole authority to review and approve or reject any changes made to
the exterior of the Leased Premises, the Building, or the Property.

3.5. Fixtures and Equipment. Subject to Landlord’s consent, not to be
unreasonably withheld, conditioned or delayed, Tenant may, at its own expense,
furnish and install such business and trade fixtures or equipment in and on the
Leased Premises as may be necessary or desirable for Tenant’s business. Upon
expiration of this Lease, Tenant may remove such business and trade fixtures
provided that Tenant shall promptly repair any damage caused by their removal.
Landlord and Tenant acknowledge that the business and trade fixtures identified
in Exhibit F and currently located within the Leased Premises are the property
of the respective parties. All other business and trade fixtures currently
located within the Leased Premises are the property of Tenant.

3.6. Liens and Obligations. Tenant agrees not to create or to permit others to
create any lien or obligations against Landlord, the Property, the Building, or
the Leased Premises in making alterations, repairs or in installing materials,
fixtures or equipment. If a lien or obligation is claimed against Landlord, the
Property, the Building, or the Leased Premises, Tenant shall either (a) provide
Landlord with a bond in the amount of that claim, or (b) cause that claim to be
released. Tenant further agrees to hold Landlord harmless from all claims and
demands by any third party in any manner connected with such alterations,
repairs or installations or with Tenant’s occupancy for such purpose. Tenant
shall comply with all laws and all directions, rules and regulations of all
governmental regulatory bodies or officials having jurisdiction over such
alterations, repairs or installations, except that Tenant shall not be required
to comply with any laws, regulations or orders by governmental authority
necessitating structural alterations, changes, repairs or additions, unless made
necessary by the act or work performed by Tenant, in which case Tenant shall so
comply, at its own expense, after first procuring the written consent of
Landlord.

4. CONDUCT OF BUSINESS

4.1. Business Use. It is understood and agreed that the Leased Premises shall
only be used and occupied by Tenant as a general office, laboratory,
manufacturing facility, and warehouse. Tenant shall not use the Leased Premises
for any use not identified as a permitted use by any zoning ordinance or other
governmental regulation relating to the Leased Premises or approved as a
conditional use by the governmental bodies having zoning authority. No use shall
be permitted, or acts done, which will cause a cancellation of any insurance
policy covering the Leased Premises. Tenant shall not sell, permit to be kept,
used or sold in or about the Leased Premises any article which may be prohibited
by the standard form of fire insurance policy. In the event Tenant’s use of the
Leased Premises results in an increase in the cost of any insurance relating to
the Building or the Property, Tenant shall pay such additional cost to Landlord
upon demand. Tenant shall comply with all applicable laws, ordinances,
regulations, and/or deed and plat restrictions affecting the use and occupancy
of the Leased Premises. Tenant shall not commit, or permit to be committed, any
waste or nuisance on the Leased Premises.



8

--------------------------------------------------------------------------------

 

 

4.2. Utility Charges. Landlord shall furnish to the Leased Premises heat, gas,
sewer, electricity and other utilities. Tenant shall be solely responsible for
and promptly pay all charges for heat, water, gas, sewer, electricity or any
other utility used or consumed in the Leased Premises, including supplemental
heating. In the event utilities are not separately metered, Tenant shall pay
Tenant’s Proportionate Share of utility costs for the Leased Premises. In no
event shall Landlord be liable for an interruption or failure in the supply of
any such utilities to the Leased Premises.

4.3. Taxes on Leasehold. Tenant shall be responsible for and shall pay before
delinquency all municipal, county, state, or other taxes assessed during the
Term against any leasehold interest or personal property of any kind, owned by
or placed in, upon or about Leased Premises by Tenant.

4.4. Assignment or Subletting. Tenant shall have the one-time right to assign
this Lease to (a) any Affiliate of Tenant; (b) any entity resulting from a
merger or consolidation; or (c) to an entity purchasing substantially all of the
stock or assets of Tenant (collectively, a “Business Transfer”). Except as
provided in (a), (b), or (c) preceding, Tenant agrees not to sell, assign,
mortgage, pledge or in any manner transfer this Lease and not to sublet the
Leased Premises or any part or parts thereof without the prior written consent
of Landlord in each instance which consent shall not be unreasonably withheld,
conditioned or delayed. As a condition to any Business Transfer: (a) Tenant must
not be in default under this Lease; (b) Tenant must give Landlord written notice
at least fifteen (15) business days before such Transfer; and (c) if such
Transfer will result from a merger or consolidation of Tenant with another
entity, then the Credit Requirement (defined below) must be satisfied. Tenant’s
notice to Landlord shall include information and documentation evidencing the
Business Transfer. If requested by Landlord, Tenant’s successor shall sign and
deliver to Landlord a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant. The “Credit Requirement” shall be deemed satisfied if, as
of the date immediately preceding the date of the Transfer, the Net Worth of the
entity with which Tenant is to merge or consolidate is equal to or greater than
Tenant’s. Any Transfer in violation of this Section 4.4 shall, at Landlord’s
option, be deemed a default by Tenant as described in Section 9, and shall be
voidable by Landlord. Tenant shall indemnify, defend, protect and hold harmless
Landlord from and against any and all losses resulting from claims that may be
made against Landlord by the transferee or anyone claiming under or through any
transferee or by any broker or other persons or entities claiming a commission
or similar compensation in connection with the proposed assignment or sublease,
irrespective of whether Landlord shall give or decline its consent to any
proposed assignment or sublease, or if Landlord shall exercise any of its
options under this Section 4.4.

All permitted subleases shall provide that in the event of a default under this
Lease which results in a termination hereof or if this Lease is rejected in a
bankruptcy proceeding, the sublease shall be terminated unless Landlord, at
Landlord’s option, elects in writing to recognize the sublease as a direct lease
with Landlord. Any consideration paid to Tenant for a permitted sublease or
assignment (other than a Business Transfer) that exceeds the amount Tenant must
pay Landlord under this Lease (the “Excess Consideration”) shall be paid to
Landlord. Where a part of the Leased Premises is subleased or assigned, there
shall be a prorating of all Base Rent and Additional Rent payable under this
Lease and the rent payable under the assignment or the sublease to determine
whether Excess Consideration is payable to Landlord. Excess Consideration shall
exclude documented reasonable leasing commissions paid by Tenant, payments
attributable to the amortization of the cost of disclosed Tenant improvements
made to the Leased Premises at Tenant’s cost for the assignee or subtenant, and
other reasonable, documented actual cash out-of-pocket costs paid by Tenant,
such as attorneys’ fees directly related to Tenant’s obtaining an assignee or
sublease. Tenant shall pay this Excess Consideration to Landlord at the end of
each calendar year during which Tenant collects any Excess Consideration. Each
payment shall be sent

9

--------------------------------------------------------------------------------

 

 

with a detailed statement showing the total consideration paid by the subtenant
or assignee and any exclusions from consideration permitted by this section.

Consent by Landlord to one assignment of this Lease or to one licensing or
subletting of the Leased Premises shall not be a waiver of Landlord’s rights
hereunder as to subsequent assignment or subletting, or act to release any
guaranty of this Lease, Landlord’s rights to approve an assignment of this Lease
are and shall remain unqualified. If Tenant becomes bankrupt, the bankruptcy
trustee shall not have the right to assume or assign this Lease unless the
trustee complies with all requirements of the United States Bankruptcy Code, and
Landlord expressly reserves all of its rights, claims and remedies thereunder.

4.5. Corporate Ownership. If Tenant is a corporation and if at any time during
the Term any part or all of the corporate shares of said corporation shall be
transferred by sale, assignment, operation of law or other disposition (except
transfers by gift, bequest or inheritance) so that the result of such transfer
would be the loss of voting control of said corporation by the person or persons
owning a majority of said corporate shares at the date of this Lease, Tenant
shall notify Landlord in writing of such changes in voting control. This
section, however, shall not apply if Tenant is a corporation, the outstanding
common stock of which is listed on a recognized security exchange, or if at
least eighty percent (80%) of Tenant’s stock is owned by another corporation,
the common stock of which is so listed.

4.6. Rules and Regulations. The rules and regulations appended to this Lease as
Exhibit D are hereby made a part of this Lease. Any additional rules and
regulations adopted by Landlord must be reasonably consistent with the terms of
this Lease, shall be in writing, and must be provided to Tenant in order to be
effective. Tenant agrees to comply with and observe all such reasonably adopted
rules and regulations. Tenant’s failure to keep and observe said rules and
regulations shall constitute a breach of the terms of this Lease in the manner
as if the same were contained herein as covenants. Landlord reserves the right
from time to time to amend or supplement said rules and regulations and to adopt
and promulgate additional rules and regulations applicable to Leased Premises,
and the property described in Exhibit A, provided that such additional rules and
regulations apply equally to all lessees located on the Property and do not
unreasonably interfere with Tenant’s use and enjoyment of the Leased Premises.
Any such additional rules and regulations, and amendments and supplements, if
any, shall be given to Tenant in writing, and Tenant agrees thereupon to comply
with and observe all such rules and regulations and amendments thereto and
supplements thereof.

4.7. Surrender. On the last day of the Term, including any option term, or upon
the sooner termination thereof, Tenant shall peaceably and quietly surrender the
Leased Premises and all improvements thereon in the same condition as at the
commencement of this Lease in good order, condition and repair, fire and other
unavoidable casualty, and reasonable wear and tear excepted. All alterations,
additions, and improvements other than business and trade fixtures which may be
made or installed by either Landlord or Tenant upon the Leased Premises or in
the Common Area, shall remain the property of Landlord and shall remain upon and
be surrendered without disturbance, molestation or injury at the termination of
the Term, whether by the elapse of time or otherwise, all without compensation
or credit to Tenant. Tenant shall remove all of its equipment and personal
property, the Temporary Addition and any other improvements to the Premises
approved by the Design Review Board for temporary installation only, and shall
repair any damage occasioned by such removal. Any personal property not removed
by Tenant shall be deemed abandoned and shall become the property of Landlord;
provided, that Landlord shall have the option to effect said removals and Tenant
shall pay Landlord, on demand, the cost of removal thereof, with interest at the
rate of ten (10%) percent per annum from the

10

--------------------------------------------------------------------------------

 

 

date of such removal by Landlord, or the prime interest rate established by U.S.
Bank National Association or its successors or assigns, whichever is higher.

The delivery to Landlord at the place then fixed for the payment of rent of the
keys or door access system cards and software to the Leased Premises shall
constitute surrender of the premises by Tenant. Acceptance of the keys or door
access system cards and software by Landlord shall constitute acceptance by
Landlord of such surrender. Such acceptance by Landlord shall not constitute a
waiver of any rights to recover damages under terms of this Lease. This method
of surrender shall not be exclusive and shall be in addition to all other
methods of surrender.

Anything in this section to the contrary notwithstanding, at any termination of
this Lease, Landlord shall have a lien upon all of the property of Tenant then
located in or upon the Leased Premises to secure the payment of any amounts due
from Tenant to Landlord by reason of this Lease or to secure the payment of
damages, and Landlord may retain possession of such property until payment in
full of said amounts. Said lien shall not be defeated by placing such property
in storage. If Tenant has not redeemed said property within ninety (90) days
after the termination of said Lease, Landlord may sell such property at public
or private sale without further notice to Tenant, and shall apply in a
reasonable manner determined by Landlord the proceeds of sale to reduce the
amounts then owed from Tenant to Landlord.

5. COMMON USE AREAS AND FACILITIES

5.1. Common Area. As used herein, the “Common Area” shall mean all of the areas
within the Property outside of the Building, such as the parking areas, drive
aisles, sidewalks and landscaped areas, as the same may exist from time to time.
Tenant shall have the non-exclusive right to use, in common with Landlord and
other occupants of the Park to whom Landlord has or may hereafter grant
reasonable rights to use the same, the Common Area. To the extent other parties
that are tenants of the Park share in the use of a portion of the Common Area
such parties shall share in the CAM Charge for such portion of the Common Area
and Tenant’s Proportionate Share for such item shall be adjusted accordingly.
Landlord shall at all times have full control, management and direction of the
Common Area and, subject to Tenant’s rights under Section 1.8 above, Landlord
reserves the right at any time and from time to time in Landlord’s discretion,
including for uses that may not be for the sole benefit of the Building, to
reduce, increase, enclose or otherwise change the size, location, layout and
nature of the Common Area (including without limitation to relocate the ingress
and egress easement defined as the “South Driveway” in the Reciprocal Access
Easement Agreement dated May 22, 2006, among the Board of Regents of the
University of Wisconsin System, Landlord, EMD Biosciences, Inc. (a predecessor
in interest to Tenant), and Wisconsin Energy Conservation Corp. (the “Easement
Agreement”)), provided that (1) reasonable access to and use of the Leased
Premises is provided, (2) Landlord uses reasonable measures to minimize any
disruption or interruption to the conduct of Tenant’s business operations at the
Leased Premises, (3) Landlord shall not reduce the number of parking spaces
available to Tenant on the Property except in accordance with Section 1.7 above,
(4) Landlord shall not unreasonably or continuously interfere with the loading
dock access at the Leased Premises, (5) direct pedestrian access shall always be
provided (subject to relocation to alternate paths on a temporary basis as
reasonably necessary to accommodate temporary construction conditions) from the
Leased Premises to Innovation One so long as Tenant, or an affiliate leases
space in Innovation One, and (6) any development of the southeast corner of the
Surface Lot (other than the development of the Knowledge Road right of way)
shall be subject to the prior approval of Tenant, not to be unreasonably
withheld. Notwithstanding the foregoing, however, Tenant acknowledges that in
all events Landlord, subject to the limitations in items (1)-(6) above, shall
have the right, at all times during the term of this Lease, (i) to develop the
Knowledge Road right of way, whether as a public or

11

--------------------------------------------------------------------------------

 

 

private right of way, and (ii) to develop the western half of the Property,
including but not limited to the development of structured parking to serve
Innovation Two (as defined in the Master Agreement). If any portion of the
Common Area is developed for a use that no longer benefits the Building, then
effective upon the date on which such use is changed, such portion shall be
deleted from the Common Area, and such portion shall also be deemed to be
excluded from the Property for purposes of calculating Additional Rent under
this Lease. Upon Landlord’s request, Tenant agrees to execute such document(s)
as may be necessary to confirm the termination of Tenant’s interest under the
Easement Agreement on account of the modification of the Leased Premises
pursuant to this Lease, and/or to join in any amendment to the Easement
Agreement or new easement agreement relocating the South Driveway.

Landlord agrees to allow Tenant to access the University Research Park Data
Network (“URPNet”) from the Leased Premises. URPNet is a high-speed
communications service, linking computers located at the University Research
Park to the University of Wisconsin-Madison campus and national computer
networks. URPNet is meant to encourage technology and information transfer
between companies and the University of Wisconsin-Madison researchers, staff and
students. URPNet consists of a fiber optic-based Ethernet serving portions of
the University Research Park and connected to the Metropolitan United Fiber
Network. Individual workstations are connected to URPNet using twisted-pair
Ethernet compatible cabling. URPNet is connected to the Campus System Ethernet.
Landlord will allow Tenant to access the URPNet service with an initial
system-wide capacity of 1 Gigabit/second. Tenant’s use of URPNet is subject to
acceptable use policies promulgated from time to time by Landlord. Landlord
reserves the right to limit or deny any Tenant’s use of URPNet as a result of
repeated violations of promulgated acceptable use policies. Tenant’s use of the
Campus resources and certain databases may be limited and may require
negotiation of separate agreements between Tenant and the University of
Wisconsin-Madison. Attached is a description of certain services that may be
available to Tenant (Exhibit E). In no event shall Landlord be liable for an
interruption or failure in the supply of service between URPNet to the Leased
Premises or Tenant’s usage of, or failure to access, URPNet unless such is
caused by the reckless or intentional misconduct of Landlord. Landlord
acknowledges and agrees that all of Tenant’s information and data conveyed via
the URPNet is proprietary and confidential and, as such, the University of
Wisconsin and Landlord have no rights to use, collect or store such information
except such use, collection or storage as would normally be done by a commercial
Internet Service Provider (“ISP”). Landlord agrees that Tenant may also use any
other ISP and Landlord agrees to grant whatever licenses or easement which may
be required in connection with the same.

5.2. Use of Common Area. Landlord hereby grants to Tenant, its employees,
agents, customers and invitees, the non-exclusive right during the Term to use
the Common Area and all equipment and fixtures therein as the same may exist
from time to time, such use to be in common with Landlord and its employees,
agents, and contractors, except when the same are being repaired. Landlord
reserves the right to promulgate rules and regulations for the use of any Common
Area in accordance with Section 4.6.

5.3. Operation and Maintenance. The Common Area shall at all times be subject to
the exclusive control and management of Landlord and Landlord shall manage,
operate, repair and maintain the Common Area and its facilities in a clean and
sightly condition. The manner in which such area and facilities shall be
maintained and the expenditures therefor shall be in Landlord’s reasonable
discretion. Landlord reserves the right to add and remove equipment and fixtures
from the Common Area in its reasonable discretion.



12

--------------------------------------------------------------------------------

 

 

5.4. Preventing Public Rights. If Landlord deems it necessary in order to
prevent the acquisition of special rights, Landlord may from time to time close
all or any portion of the Common Area or take such action as shall be reasonably
appropriate for that purpose.

5.5. Charge for Common Area and Facilities.  During the Term, Tenant shall pay
to Landlord an annual charge which shall be Tenant’s Proportionate Share of
Landlord’s actual cost of operating, maintaining, repairing, and replacing the
Common Area and other facilities (the “CAM Charges”) which shall include, but
shall not be limited to driveways, parking areas, landscaped and vacant areas,
area-ways, walks, curbs, corridors, gardens, sanitary and storm sewers, signs,
the cost of operating, repairing, lighting, cleaning, painting, removing of
snow, ice and debris, policing and inspecting, insurance for hazards and other
risks, maintenance including but not limited to such repair of paving, curbs,
walkways, driveways, landscaping and drainage and lighting facilities as may be
necessary from time to time to keep the same in good condition and repair, and a
reasonable allowance for Landlord’s overhead costs in conjunction with the
foregoing. Landlord reserves the right to charge separate and reasonable user
fees for certain equipment and fixtures located in the Common Area. Landlord
shall provide Tenant with an itemized statement of Common Area costs and user
fees. CAM Charges shall not include expenditures for capital improvements to the
Leased Premises nor the Property, except for amortization of the cost, together
with reasonable financing charges, of furnishing and installing capital
investment items that are primarily for the purpose of (i) maintaining the
building, the Common Area and the HVAC system in good working order, (ii)
reducing CAM Charges or avoiding increases in Common Area expenses (provided
Landlord reasonably estimates at the time of installing or furnishing the
capital investment item that the reduction in, or avoidance of, Common Area
expenses resulting from the capital investment item will equal or exceed the
amortization cost of the capital item), (iii) a Capital Repair under Section
3.1, or (iv) required by laws. All such capital improvement costs will be
amortized over the useful life of the capital investment items with the useful
life and amortization schedule being determined in accordance with generally
accepted accounting principles, in no event to extend beyond the remaining
useful life of the building.

5.6. Formula For Proportionate Share.  The annual charge for Common Area
maintenance and facilities shall be computed on the basis of twelve (12)
consecutive calendar months commencing and ending on January 1, and shall be
paid in advance in monthly installments on the first day of each calendar month
in an amount estimated by Landlord. Within sixty (60) days after the end of each
such twelve (12) month period, Landlord shall determine and furnish to Tenant a
computation of the actual amount charged for such period; and the amounts so
estimated and paid during such period shall be adjusted promptly (including
adjustments on a pro rata basis for any partial such period at either end of the
Lease Term) by one party’s paying to the other whatever amount is necessary to
effectuate such adjustment.

Tenant, at Tenant’s sole cost and expense, shall have the right to conduct an
audit of Common Area maintenance and facilities charges. Any such audit shall be
limited to the current year and the two (2) previous years. In the event the
audit reveals a discrepancy, Landlord and Tenant shall work together diligently
to resolve such discrepancy in a timely and equitable manner.

5.7. Hazardous Materials. Landlord represents and warrants that, as of November
1, 2009, there were no Hazardous Materials (as hereinafter defined) present in
the Leased Premises or in, on, or under the Property. Tenant agrees that the
remediation, removal or neutralization, if and to the extent required by
Environmental Regulations, of any Hazardous Materials in the Leased Premises or
in, on or under the Property shall be done by Tenant, at its sole cost and
expense, if such Hazardous Materials discovered were introduced in the Leased
Premises or in, on or under the Property by Tenant, its agents, employees or
contractors. “Hazardous Materials” shall mean (i) any waste, material or
substance

13

--------------------------------------------------------------------------------

 

 

(whether in the form of a liquid, a solid, or a gas and whether or not
air-borne) which is deemed to be a pollutant or a contaminant, or to be
hazardous, toxic, ignitable, reactive, infectious, explosive, corrosive,
dangerous, harmful or injurious to public health or to the environment, and
which is now or becomes regulated in the future by or under the authority of any
applicable local, state or federal laws, judgments, ordinances, orders, rules,
regulations, codes or other governmental restrictions or requirements, any
amendments or successor(s) thereto, replacements thereof or publications
promulgated pursuant thereto, relating to environmental quality, health, safety,
contamination and clean-up (collectively “Environmental Regulations”, and
individually, “Environmental Regulation”); (ii) petroleum; (iii) asbestos and
asbestos containing materials; (iv) any polychlorinated biphenyl; and (v) any
radioactive material. Landlord and Tenant each agree that neither Landlord nor
Tenant shall cause any Hazardous Materials to exist on, or to escape, seep,
leak, spill or be discharged, emitted or released from the Property in violation
of any Environmental Regulation during the Term in violation of any applicable
Environmental Regulation.

5.8. Landlord’s Indemnity. Landlord hereby indemnifies Tenant, its successors
and assigns, and their respective agents, contractors, employees, members,
partners, officers, and directors (“Tenant Indemnified Parties”), and agrees to
hold Tenant Indemnified Parties harmless from and against any and all losses,
liabilities, damages, injuries, penalties, fines, costs, expenses and claims of
any and every kind whatsoever, including reasonable attorney’s fees and costs
(collectively “Environmental Liabilities”) paid, incurred or suffered by, or
asserted against, Tenant Indemnified Parties with respect to, or as a direct or
indirect result of, the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission or release from the Property of any Hazardous
Materials which were (1) brought in to the Property by Landlord, its agents,
employees, or their respective predecessors-in-interest, (2) caused by breach by
Landlord, its agents, employees or their respective predecessors-in-interest of
any Environmental Regulation to which Landlord is subject, or (3) was located
upon the Leased Premises or the Property prior to November 1, 2009. This
indemnity shall survive the termination of this Lease.

5.9. Tenant’s Indemnity. Tenant hereby indemnifies Landlord, its successors and
assigns, and their respective agents, contractors, employees, members, partners,
officers, and directors (“Landlord Indemnified Parties”), and agrees to hold
Landlord Indemnified Parties harmless from and against any and all Environmental
Liabilities paid, incurred or suffered by, or asserted against, Landlord
Indemnified Parties with respect to, or as a direct or indirect result of, the
presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission or release from the Leased Premises or the Property of any Hazardous
Materials which were brought in to the Leased Premises or the Property by
Tenant, its agents or employees, or caused by breach by Tenant of any
Environmental Regulation to which Tenant is subject. This indemnity shall
survive the termination of this Lease.

5.10. Remediation. In the event Hazardous Materials are or become present at the
Property as the result of any cause whatsoever (other than Hazardous Material
which were brought in to the Leased Premises by Tenant, its agents, employees or
invitees), and such presence of Hazardous Materials renders the Leased Premises
Unusable (as hereinafter defined), then all rent shall be abated with respect to
the portion of the Leased Premises so damaged until such time as the portion(s)
of the Leased Premises so damaged are no longer rendered Unusable. For the
purpose of this subsection, “Unusable” means that Tenant does not have access to
or beneficial occupancy of all or that certain portion of the Leased Premises
because of the enforcement of any Environmental Regulation or the need to use
all or any portion of the Leased Premises for remediation of any Hazardous
Materials, or because the use of the Leased Premises would represent a risk to
the health or safety of Tenant, Tenant’s employees, agents or invitees.



14

--------------------------------------------------------------------------------

 

 

6. INSURANCE

6.1. Landlord’s Insurance. Landlord shall at all times during the Term keep all
improvements which are now or hereafter located on the Property insured against
loss or damage by fire and the extended coverage hazards at full insurance value
with loss payable to Landlord, Landlord’s mortgagee and such other parties as
Landlord may designate, as their interests may appear. Tenant agrees to
cooperate in providing reasonable disclosures and information regarding
improvements made by Tenant and the costs thereof as may be reasonably necessary
to establish the full insurance value for the Property.

Tenant agrees to pay Landlord for Tenant’s Proportionate Share of the reasonable
cost of such insurance in equal monthly installments. Upon Landlord’s receipt of
any premium notice, Tenant shall within thirty (30) days of Landlord’s written
demand make up any deficiency to the extent of Tenant’s Proportionate Share of
the estimated annual casualty insurance premium.

6.2. Tenant’s Insurance. Tenant shall, at its expense, obtain and carry at all
times during the Term as the primary policies of insurance (i.e. Landlord’s
insurance policies, if any, shall be secondary to Tenant’s required insurance
under this Lease) listed in Lease Section 6.3 (a), naming Tenant as insured and
Landlord, and Landlord’s mortgagee, if any, as additional insureds, to insure
against injury to property, person, or loss of life arising out of the
ownership, use, occupancy or maintenance of the Leased Premises or conduct of
Tenant’s operations with limits as described in Subsection (a). Tenant shall
furnish to Landlord a copy of such policies or an ACORD 27 certificate of
Tenant’s insurer evidencing such insurance, and shall, upon Landlord’s request
during the Term, provide to Landlord and any party designated by Landlord a copy
of the insurance policy endorsement or wording showing that Landlord and such
other parties have been added as additional insureds. At least ten (10) days
prior to the expiration of Tenant’s policy, Tenant shall furnish Landlord with
the renewal thereof, or Landlord may order such insurance and charge the cost
thereof to Tenant.

6.3. Tenant’s Insurance Requirements. Tenant is required to provide a
certificate of insurance indicating that the following minimum insurance amounts
are in place during the Term:

(a) General Liability

$2,000,000 General Aggregate

$2,000,000 Products/Completed Operations Aggregate

$1,000,000 Personal & Advertising Injury

$1,000,000 Each Occurrence

$100,000 Fire Damage [see subsection (c) below]

$5,000 Medical Payments

(b) Tenant’s Contents - Tenant shall be responsible for obtaining such insurance
as it may deem advisable for all property located in the Leased Premises and in
Common Area. It is understood that the insurance carried by Landlord does not
cover the risk of loss or damage to Tenant’s property. Tenant waives any claim
against Landlord and shall save Landlord harmless from any claim for loss or
damage to contents, merchandise, fixtures, equipment or work done by Tenant
regardless of the cause of any such damage or loss.

(c) Increase in Fire Insurance. Tenant agrees that it will not keep or use, in
or upon the Leased Premises any article that may be prohibited by the standard
form fire insurance policy. If Tenant’s use or occupancy causes any increase in
premiums for fire or casualty insurance on the

15

--------------------------------------------------------------------------------

 

 

Property, or the Leased Premises, or any part thereof, above the rate of the
least hazardous type of occupancy legally permitted in the Leased Premises,
Tenant shall pay the additional premium on such insurance. No part of such
additional premium resulting from the use or occupancy of another tenant shall
be charged to Tenant under Sections 6.1 and/or 6.2 of this Lease. Tenant shall
also pay in such event any additional premium on any rent insurance policy that
may be carried by Landlord for its protection against rent loss through fire or
other casualty. Landlord shall render bills for such additional premiums to
Tenant at such times as Landlord may elect, and shall be due and payable by
Tenant when rendered, and the amount thereof shall be deemed to be, and be paid
as, Additional Rent.

6.4. Hold Harmless. Landlord shall not be liable for any loss, injury, death, or
damage to persons or property which at any time may be suffered or sustained by
Tenant or by any person whosoever may at any time be using or occupying or
visiting the Leased Premises or the Property or be in, on, or about the same,
whether such loss, injury, death, or damage shall be caused by or in any way
result from or arise out of any act, omission, or negligence of Tenant or of any
occupant, subtenant, visitor, or user of any portion of the Leased Premises or
the Property, or shall result from or be caused by any other matter or thing
whether of the same kind as or of a different kind than the matters or things
above set forth, and Tenant shall indemnify Landlord against all claims,
liability, loss, costs and fees, including, without limitation, attorneys’ fees,
or damage whatsoever on account of any such loss, injury, death, or damage.
Tenant shall indemnify Landlord against all claims, liability, loss, costs and
fees, including, without limitation, attorneys’ fees or damage arising by reason
of the negligence or misconduct of Tenant, its agents or employees. Tenant
hereby waives all claims against Landlord for damages to the building and
improvements that are now on or hereafter placed or built on the Property and to
the property of Tenant in, on, or about the Property, and for injuries to
persons or property in or about the Property, from any cause arising at any
time. The preceding sentences shall not apply to loss, injury, death, or damage
arising by reason of the reckless or intentional misconduct of Landlord, its
agents, or employees.

6.5. Waiver of Subrogation. Landlord and Tenant hereby release each other from
any and all liability or responsibility to the other (or to anyone claiming
through or under them by way of subrogation or otherwise) for any loss or damage
to property caused by fire or any of the extended coverage or supplementary
insurance contract casualties, even if such fire or other casualty shall have
been caused by the fault or negligence of the party or anyone for whom such
party may be responsible, provided, however, that this release shall be
applicable and in force and effect only in respect to loss or damage occurring
during such time as the releaser’s policies shall contain a clause or
endorsement to the effect that any such release shall not adversely affect or
impair or prejudice the right of the releaser to recover thereunder. Landlord
and Tenant each agree that their policies will include such a clause or
endorsement so long as the same is obtainable and if not obtainable, shall so
advise the other in writing and such notice shall release both parties from the
obligation to obtain such a clause or endorsement.

7. DESTRUCTION OF LEASED PREMISES

7.1. Destruction of Leased Premises. If the Building which is included in the
Leased Premises is damaged or partially destroyed by fire or other casualty to
the extent of less than one-quarter (1/4) of the then cost of replacement
thereof above foundation, the same shall be repaired as quickly as is
practicable, by Landlord, except that the obligation of Landlord to rebuild
shall be limited to repairing or rebuilding of Landlord’s improvements. If the
Building is so destroyed or damaged to the extent of one-quarter (1/4) or more
of the then replacement cost thereof, then either (i) Landlord may within sixty
(60) days from the date of casualty elect not to repair or rebuild by giving
notice in writing terminating this

16

--------------------------------------------------------------------------------

 

 

Lease, or (ii) if Landlord has not substantially completed the rebuilding or
repairing of the Building within one hundred eighty (180) days of the date of
casualty, Tenant may elect to terminate this Lease, in which either event this
Lease shall be terminated as of the date of such notice.

7.2. Rebuilding by Landlord. If Landlord shall undertake to restore or repair
the Building which is included in the Leased Premises, it shall initiate and
pursue the necessary work within sixty (60) days from the date of the casualty,
in a manner consistent with sound construction methods. Landlord shall cause the
restoration or repair of that portion of the building so damaged to be
substantially completed within one hundred eighty (180) days following the date
of casualty.

7.3. Abatement of Rent Upon Destruction of Premises. If such damage or partial
destruction renders the Leased Premises wholly untenantable, all rent due
hereunder shall abate until the Leased Premises have been restored and rendered
tenantable. If such damage or partial destruction renders the Leased Premises
untenantable only in part, all rent due hereunder shall abate proportionately as
to the portion of the Leased Premises rendered untenantable and actually
unoccupied by Tenant. Rent shall not abate under this section if the damage or
destruction is caused by the negligence or misconduct of Tenant, its agents,
employees, customers or invitees.

8. EFFECT OF CONDEMNATION

8.1. Total Condemnation. In the event that the Leased Premises or such part of
the Leased Premises as will render the remainder untenantable, shall be
appropriated or taken under the power of eminent domain by any public or
quasi-public authority, this Lease shall terminate and expire as of the date of
taking.

8.2. Partial Condemnation. In the event of any other partial condemnation,
Tenant shall have the option of terminating this Lease on the effective date of
such condemnation by written notice to Landlord prior to such effective date,
unless Landlord shall provide to Tenant within a reasonable time after such
effective date reasonably comparable space to that taken. For purposes of this
Section, reasonably comparable space shall mean space which is in the same
general area as that condemned, is in a similar type of building and contains a
similar floor plan, and is leased on similar economic and other terms as this
Lease.

8.3. Landlord’s Damages. In the event of any condemnation or taking, whether
whole or partial, Tenant shall not be entitled to any part of the award paid for
such condemnation and Landlord is to receive the full amount of such award.
Tenant hereby expressly waives any rights or claim to any part thereof.

8.4. Tenant’s Damages. Although all damages in the event of any condemnation are
to belong to Landlord whether such damages are awarded as compensation for
diminution in value of the leasehold or to the fee of the Leased Premises,
Tenant shall have the right to claim and recover from the condemning authority,
but not from Landlord, such compensation as may be separately awarded or
recoverable by Tenant in Tenant’s own right on account of any and all damage to
Tenant’s business by reason of the condemnation, and for or on account of any
cost or loss to which Tenant might be put in removing Tenant’s property.



17

--------------------------------------------------------------------------------

 

 

9. REMEDIES

9.1. Events of Default by Tenant. In the event Tenant should default in payment
of Base Rent or Additional Rent when due, Landlord shall give Tenant written
notice of such default, and Tenant shall have ten (10) days from the date of
receiving such notice to correct same. Should Tenant fail to correct such
default in said 10-day period, Landlord may, in addition to all other rights
available to Landlord under the laws of the State of Wisconsin, terminate
Tenant’s right to possession and continue to hold Tenant liable for performance
of all of Tenant’s obligations under this Lease, including, without limitation,
payment of Base Rent, Additional Rent and all other monetary charges. In the
event Tenant should fail to comply with any other of its obligations under this
Lease, Landlord shall give Tenant written notice of such default. Should such
default continue to exist at the expiration of thirty (30) days from the date of
receipt of such notice, and Tenant is not then engaged in prudent efforts to
cure such default, Landlord may, in addition to all other rights available to
Landlord under the laws of the State of Wisconsin, terminate Tenant’s right to
possession and continue to hold Tenant liable for performance of all of Tenant’s
obligations under this Lease, including, without limitation, payment of Base
Rent, Additional Rent and all other monetary charges. Should Tenant correct its
default within the time provided or correct such default by action commenced
during such time period and prudently pursued thereafter, then Tenant’s rights
hereunder shall be re-established as though said default had not occurred (other
than Tenant’s obligation to pay the 10% late charge). In addition to the
foregoing, the following shall also constitute a default under the Lease: (i)
the making by Tenant of any general assignment pursuant to any state bankruptcy,
receivership, or equivalent state law, or general arrangement for the benefit of
creditors pursuant to the same; (ii) the filing by or against Tenant of a
petition to have Tenant adjudged a bankrupt or a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant, the same is dismissed within sixty (60) days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Leased Premises or of
Tenant’s interest in this Lease, where possession is not restored to Tenant
within sixty (60) days; (iv) upon the dissolution of Tenant; or (v) the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located at the Leased Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged within sixty (60) days, then Landlord at
its option may pursue any rights or remedies available to Landlord, at law or in
equity. In the event of any of the foregoing defaults, Landlord may, in addition
to all other rights available to Landlord under the laws of the State of
Wisconsin, terminate Tenant’s right to possession and continue to hold Tenant
liable for performance of all of Tenant’s obligations under this Lease,
including, without limitation, payment of Base Rent, Additional Rent and all
other monetary charges.

9.2. Re-Entry by Landlord. Upon such termination of the Lease or termination of
Tenant’s right to use and occupy the Leased Premises as aforesaid, Landlord may
reenter the Leased Premises.

9.3. Right to Relet. Should Landlord elect to reenter, as herein provided, or
should it take possession pursuant to legal proceedings or pursuant to any
notice provided for by law, it may either terminate this Lease or it may from
time to time without terminating this Lease, make such alterations and repairs
as may be necessary in order to relet the Leased Premises, and relet the Leased
Premises or any part thereof for such term or terms (which may be for a term
extending beyond the Term) and at such rental or rentals upon such other terms
and conditions as Landlord in its sole discretion may deem advisable upon each
such reletting. All rentals received by Landlord from such reletting shall be
applied, first, to the payment of any indebtedness other than Base Rent or
Additional Rent due hereunder from Tenant to Landlord; second, to the payment of
any costs of such alterations and repairs; third, to the payment of Base Rent or
Additional Rent due and unpaid future Base Rent or Additional Rent as the same

18

--------------------------------------------------------------------------------

 

 

may become due and payable hereunder. If such rentals received from such
reletting during the month be less than that to be paid during that month by
Tenant hereunder, Tenant shall pay any such deficiency to Landlord. Such
deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of said Leased Premises by Landlord shall be construed as an election
in its part to terminate this Lease unless a written notice of such intention be
given to Tenant or unless the termination thereof be decreed by a court of
competent jurisdiction. Notwithstanding any such reletting without termination,
Landlord may at any time thereafter elect to terminate this Lease for such
previous breach. Should Landlord at any time reenter or terminate this Lease for
any breach, in addition to any other remedies it may have, it may recover from
Tenant all damages it may incur by reason of such breach, including the cost of
recovering the Leased Premises and reasonable attorney’s fees. All which amounts
shall be immediately due and payable from Tenant to Landlord.

9.4. Tenant’s Remedies. If Landlord shall fail to perform any covenant, term or
condition of this Lease required to be performed by Landlord, if any, Tenant
may, in addition to all its other rights and remedies at law or in equity,
obtain specific performance of Landlord’s obligations or may recover a money
judgment against Landlord, but such judgment shall be satisfied only out of the
proceeds of sale received upon execution of such judgment and levied thereon
against the right, title and interest of Landlord in the Building and the
Property and out of rents or other income from such property receivable by
Landlord, or out of the consideration received by Landlord from the sale or
other disposition of all or any part of Landlord’s right, title and interest in
the Building and the Property, and Landlord shall not be personally liable for
any deficiency.

9.5. Landlord’s Remedies: Liquidated Damages. In the event that at anytime,
whether before or after the commencement of the Term hereof, a bankruptcy
petition shall be filed by Tenant or against Tenant and Tenant shall thereafter
be adjudicated a bankrupt, or such petition shall be approved by the court, in
any court or pursuant to any statute either of the United States or of any
State, whether in bankruptcy, insolvency, for reorganization under Chapter XI or
XIII of the Bankruptcy Act or under any other provisions of the Bankruptcy Act,
or under the provisions of any law of like impact, for the appointment of a
receiver or trustee of Tenant or for the property of Tenant, or if Tenant shall
make an assignment of Tenant’s property for the benefit of its creditors, or if
proceedings are instituted in a court of competent jurisdiction for the
reorganization, liquidation or involuntary dissolution of Tenant, then
immediately upon the happening of any such event, and without any entry or other
act by Landlord, this Lease and the Term and estate hereby granted (whether or
not the Term shall therefore have commenced) shall expire, terminate and come to
an end in the same manner and with the same force and effect as if the date of
such occurrence were the date hereinbefore fixed for the expiration of the Term
hereof. In the event of the termination of the Term hereof by the happening of
any such event, Landlord shall forthwith upon such termination, and any other
provisions of this Lease to the contrary notwithstanding, become entitled to
recover as and for liquidated damages caused by such breach of the provisions of
this Lease an amount equal to the difference between the then cash value of the
Base Rent plus Additional Rent reserved hereunder for the unexpired portion of
the demised Term and the then cash rental value of the Leased Premises for such
unexpired portion of the Term hereby demised unless the statute which governs or
shall govern the proceeding in which such damages are to be provided limits or
shall be entitled to prove as and for liquidated damages an amount equal to that
allowed by or under such statute. The provision of this section shall be without
prejudice to Landlord’s right to prove in full damages for Base Rent plus
Additional Rent accrued prior to the termination of this Lease but not paid.
This provision of this Lease shall be without prejudice of any rights given
Landlord by any pertinent statute to prove any amounts allowed thereby. In
making such computation, the then cash rental value of the Leased Premises shall
be deemed prima facie to be the rent realized upon any reletting, if such
reletting

19

--------------------------------------------------------------------------------

 

 

can be accomplished by Landlord within a reasonable time after such a
termination of this Lease. All amounts payable by Tenant to or on behalf of
Landlord under this Lease, whether or not expressly denominated Base Rent or
Additional Rent, shall constitute rent for purposes of Section 502(b)(6) of the
United States Bankruptcy Code.

9.6. Expenses of Landlord. Upon the occurrence of an event of default by Tenant,
notwithstanding anything herein to the contrary and whether or not Landlord
terminates this Lease, Tenant shall promptly, upon request, reimburse Landlord
for all costs and expenses reasonably incurred in enforcing this Lease,
including reasonable attorneys’ fees.

9.7. Waiver of Redemption. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of
Tenant’s being evicted or dispossessed for any cause, or in the event of
Landlord’s obtaining possession of the Leased Premises, by reason for the
violation by Tenant of any of the covenants or conditions of this Lease, or
otherwise.

9.8. Defaults of Landlord. Should Landlord be in default under the terms of this
Lease, Landlord shall cure such default within thirty (30) days after written
notice of such default from Tenant, or in the event such default is of such a
character as to require more than thirty (30) days to cure, Landlord shall use
due diligence to cure such default.

9.9. Limitation of Landlord’s Liability. Any liability of Landlord under this
Lease shall be limited solely to its interest in the Building and the Property,
and in no event shall any personal liability be asserted against Landlord in
connection with this Lease nor shall any recourse be had to any other property
or assets of Landlord. No directors, officers, employees, managers, members,
partners, agents, shareholders or owners of any corporation, limited liability
company or partnership which is Landlord shall have any personal liability
arising from or in connection with this Lease.

9.10. Rights Cumulative. All rights and remedies of Landlord and Tenant herein
enumerated shall be cumulative and none shall exclude any other right or remedy
allowed by law, and said rights and remedies may be exercised and enforced
concurrently and whenever and as often as occasion therefor arises.

10. MISCELLANEOUS

10.1. Subordination. At Landlord’s option, this Lease shall be subordinated to
any existing mortgages covering the Leased Premises, any extension or renewal
thereof, or to any new mortgages which may be placed thereon from time to time,
provided, however, anything to the contrary contained herein notwithstanding,
every such mortgage shall contain a provision that the mortgagee shall recognize
the validity of this Lease in the event of foreclosure of the Landlord’s
interest so long as Tenant shall not be in default under the terms of this
Lease. Tenant shall execute whatever instruments may be required to effect such
subordination.

10.2. Sale of Property. Landlord shall have the right at any time to sell,
transfer or convey its interest in all or any portion(s) of the Property, and/or
the improvements and buildings of which the Leased Premises are a part to any
person, firm or corporation whatsoever, and upon any such sale, transfer or
conveyances, Landlord shall cease to be liable under any covenant, condition or
obligation imposed upon it by this Lease after the date of such transfer or
conveyance, or any of the terms and provisions thereof; provided, however, that
any such sale, transfer or conveyance shall be subject to this Lease and that
all of Landlord’s covenants and obligations contained herein shall be binding
upon the

20

--------------------------------------------------------------------------------

 

 

subsequent owner or owners thereof; and provided further that such transferee
from Landlord shall in writing assume the obligations of Landlord hereunder.

10.3. Offset Statement. Within thirty (30) days after request therefor by
Landlord or Tenant, or in the event that upon any sale, assignment or
hypothecation of the Leased Premises and/or all or any portion(s) of the
Building and/or the Property by Landlord an estoppel statement shall be
required, the parties hereto agree to deliver in recordable form a certificate
certifying (if such be the case) that this Lease is in full force and effect and
that there are no defenses or offsets thereto, or stating those claimed.

10.4. Attornment. Tenant shall, in the event any proceedings are brought for the
foreclosure of any mortgage made by Landlord covering the Leased Premises,
attorn to the purchaser upon any such foreclosure and recognize such purchaser
as Landlord under this Lease.

10.5. Recording. Landlord and Tenant agree to execute, concurrently with the
execution of this Lease, a memorandum of this Lease in the form attached as
Exhibit H, which Landlord shall cause to be recorded in the Office of the
Register of Deeds of Dane County, Wisconsin. Following the expiration or earlier
termination of this Lease, upon Landlord’s request, Tenant shall execute an
instrument in recordable form confirming that this Lease has expired or
terminated. Tenant’s obligations under this Section shall survive the expiration
or termination of this Lease..

10.6. Excavations. In case any excavation shall be made for buildings or
improvements or for any other purpose upon the land adjacent to or near the
Leased Premises, Tenant will afford to Landlord, or the person or persons, firms
or corporations causing or making such excavation, license to enter upon the
Leased Premises for the purpose of doing such work as Landlord or such person or
persons, firms or corporations shall deem to be necessary to preserve the walls
or structures of the building from injury, and to protect the building by proper
securing of foundations. Insofar as Landlord may have control over the same, all
such work shall be done in a manner as will not materially interfere with the
operation of Tenant’s business in the Leased Premises.

10.7. Access to Leased Premises. Tenant shall permit Landlord, its agents and
employees, upon reasonable prior notice, to enter the Leased Premises at all
reasonable times, for the purpose of making repairs, additions or alterations to
the building in which the Leased Premises are located, or for the purpose of
inspecting (including without limitation inspections for determining the
compliance by any laboratory and animal operations with minimum health and
safety requirements or standards) or for the purpose of posting notices of
availability for rent without any rebate or abatement of rent and without any
liability for any loss of occupation or quiet enjoyment of the Leased Premises.
For purposes of this section, the standards set forth in the Guide for the Care
and Use of Laboratory Animals (which outlines the rules and regulations of the
Animal Welfare Act and the Public Health Service Policy on Human Care and Use of
Laboratory Animals) shall constitute such minimum standards. In addition, upon
the request of Landlord, Tenant will promptly, within ten (10) days of
Landlord’s request, furnish to Landlord copies of all reports, filings and
records required to be maintained by Tenant with respect to hazardous materials
located or used in the Leased Premises, including all “Material Safety Data
Sheets.” The exercise by Landlord of any of its rights under this provision
shall not be deemed an eviction or disturbance of Tenant’s use and possession of
the Leased Premises.

10.8. Quiet Enjoyment. If and so long as Tenant pays the Base Rent and
Additional Rent reserved by this Lease and performs and observes all of the
covenants and provisions hereof, Tenant shall quietly enjoy the Leased Premises,
subject, however, to the terms of this Lease.



21

--------------------------------------------------------------------------------

 

 

10.9. Notices. Any notice required or permitted under this Lease shall be deemed
sufficiently given or served if sent by certified mail to Tenant at the address
of the Leased Premises, and to Landlord at its office or such other place as it
may designate in writing, and either party may by like written notice at any
time and from time to time designate a different address to which notices shall
subsequently be sent. Notices given in accordance with these provisions shall be
deemed received when mailed.

10.10. Holding Over. Tenant shall surrender the Leased Premises upon the
expiration or termination of the Lease as provided for in Section 4.7. In the
event Tenant remains in possession of the Leased Premises after the expiration
of this Lease, it shall be deemed to be occupying said Leased Premises as a
Tenant from month-to-month. In addition to all other rights and remedies
available to Landlord, Tenant shall be liable for the sum of any and all damages
or costs incurred by Landlord in connection with Tenant’s hold over tenancy,
including, but not limited to, damages related to obligations made by Landlord
to any successor tenants of Landlord for occupation of the Leased Premises;
provided however that in no event shall Tenant’s liability under this Section
exceed the greater of (1) 150% of the Base Rent and Additional Rent due during
the period of such holdover, or (2) Landlord’s costs or damages related to the
inability to deliver any portion of the Leased Premises to a successor tenant
and 150% of Base Rent and Additional Rent due.

10.11. Consents by Landlord. Unless another standard is expressly provided,
whenever under this Lease provision is made for Tenant securing the written
consent or approval of Landlord, such consent or approval will not be
unreasonably withheld.

10.12. Successors and Assigns. The terms, covenants and conditions hereof shall
be binding upon and inure to the successors in interest and assigns of the
parties hereto.

10.13. Governmental Regulations. Tenant shall, at Tenant’s sole cost and
expense, materially comply with all of the requirements of all city, county,
municipal, state, federal and other applicable governmental authorities,
including the ADA, now in force, or which may hereafter be in force, pertaining
to signs, installations, repairs and business operations in the Leased Premises
and shall faithfully observe all statutes now in force or which may hereafter be
in force. At any time during the Term that Tenant is required to obtain a
license from any local, state or federal regulatory body, for the use of
hazardous materials, Tenant shall notify Landlord of the existence of such
license and provide Landlord with a copy of such license. Upon termination of
this Lease and prior to vacation of the Leased Premises, Tenant shall fully
comply with all terms of such license and to the extent applicable, obtain a
closure letter or similar written confirmation of compliance with all license
terms and provide a copy of such letter or confirmation to Landlord.

10.14. Certain Expenses of Landlord. Any out-of-pocket expenses reasonably
incurred by Landlord for purposes of considering or acting upon any request for
consent or waiver under, or modification of, any of the provisions of this
Lease, including reasonable attorney’s fees, shall be promptly reimbursed by
Tenant upon Landlord’s request.

10.15. Attorney’s Fees. All costs and expenses, including reasonable attorneys’
fees, incurred by Landlord or Tenant in bringing or defending any claim, suit or
cause of action commenced to enforce the obligations of the other party under
this Lease shall be paid by the losing party to the prevailing party upon
demand.

10.16. Patriot Act. Tenant hereby represents and warrants its compliance with
all applicable anti-money laundering laws, including, without limitation, the
USA Patriot Act, and the laws administered

22

--------------------------------------------------------------------------------

 

 

by the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”), including, without limitation, Executive Order 13224 (“Executive
Order”). Tenant further represents and warrants (a) that it is not an entity on
OFAC’s List of Specially Designated Nationals and Blocked Persons, and it is not
owned or controlled by or acting for or on behalf of any person or entity on
OFAC’s List of Specially Designated Nationals and Blocked Persons or any other
list of persons or entities with whom Landlord is restricted by law from doing
business; and (b) that it is not a person otherwise identified by government or
legal authority as a person with whom Landlord is prohibited from transacting
business. Tenant shall indemnify and hold Landlord harmless from and against any
and all losses, damages, liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) that are incurred by
Landlord and/or its affiliates that derive from a claim made by a third party
against Landlord and/or its affiliates arising from or alleged to arise from a
misrepresentation made by Tenant hereunder or a breach of any covenant to be
performed by Tenant hereunder.

10.17. Force Majeure. In the event that either Landlord or Tenant shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lock outs, labor disputes, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, war or other reason of a like nature not attributable to
the negligence or fault of the party delayed in performing work or doing acts
required under the terms of this Lease, then performance of such act shall be
excused for the period of the unavoidable delay and the period for the
performance of any such act shall be extended for an equivalent period.
Provided, however, that this provision shall not operate to excuse Tenant from
the timely payment of Base Rent and Additional Rent and other payments required
by the terms of this Lease.

10.18. General. Nothing contained in this Lease shall be deemed or construed by
the parties hereto or by any third party to create the relationship of principal
and agent or of partnership or of joint venture or of any association between
Landlord and Tenant, it being expressly understood and agreed that neither the
method of computation of rent nor any other provisions contained in this Lease
nor any acts of the parties hereto shall be deemed to create any relationship
between Landlord and Tenant other than the relationship of landlord and tenant.
No waiver of any default of Tenant or Landlord hereunder shall be implied from
any omission by Landlord or Tenant any action on account of such default if such
default persists or is repeated, and no express waiver shall affect any default
other than the default specified in the express waiver and that only for the
time and to the extent therein stated. One or more waivers of any covenant, term
or condition of this Lease by Landlord or Tenant shall not be construed as a
waiver of a subsequent breach of the same covenant, term or conditions. The
consent or approval by Landlord to or of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent or approval to or of any subsequent similar act by Tenant.
The invalidity or unenforceability of any provision hereof shall not affect or
impair any provision. The plural sense where there is more than one tenant and
to either corporations, associations, partnership or individuals, male or
females, shall in all instances be assumed as though in each case fully
expressed. The laws of the State of Wisconsin shall govern the validity,
performance and enforcement of this Lease. The submission of this Lease for
examination does not constitute a reservation of or option for the Leased
Premises and this Lease becomes effective as a Lease only upon execution and
delivery thereof by Landlord and by Tenant. The headings contained herein are
for convenience only and do not define, limit or construe the contents of the
provisions hereof. All negotiations, representations and understandings between
the parties are incorporated herein and may be modified or altered only by
agreement in writing between the parties. This Lease may be executed in
counterparts, each of which shall be deemed the original, but all of which
together shall constitute one and the same instrument.



23

--------------------------------------------------------------------------------

 

 

10.19. No Option. The submission of this Lease for examination does not
constitute a reservation of or option for the Leased Premises, and this Lease
shall become effective only upon execution and delivery thereof by both parties.

10.20. Broker. Landlord and Tenant represent to each other that no broker or
person is entitled to any commission by reason of the negotiation and execution
of this Lease.

10.21. Financial Information. Unless Tenant is a publicly traded company, Tenant
shall from time to time, within ten (10) business days after request by
Landlord, deliver to Landlord financial statements (including balance statements
and income/expense statements) for Tenant’s then most recent full and partial
fiscal years immediately preceding such request, certified by an independent
certified public accountant or Tenant’s chief financial officer and in form
reasonably satisfactory to Landlord.

10.22. Entity Authority. If Tenant is an entity, each individual executing this
Lease on behalf of said entity represents and warrants that he or she is duly
authorized to execute and deliver this Lease on behalf of said entity, in
accordance with a duly adopted resolution of the governing body of said entity,
and that this Lease is binding upon said entity in accordance with its terms.

10.23. Rent Covenant. The covenant to pay rent, whether Base Rent or Additional
Rent, or any other monies payable under this Lease, is hereby declared to be an
independent covenant on the part of Tenant to be kept and performed, and no
offset shall be permitted or allowed, except as otherwise provided in this
Lease. Tenant’s covenant to pay such rent and other monies shall survive the
expiration or earlier termination of this Lease.

10.24. Time of Essence. Time is of the essence regarding all timelines and dates
for performing any covenants or obligations of this Lease.

11. ATTACHMENTS

11.1. Attachments. The following are attached hereto and made a part hereof with
the same force and effect as if set forth in full herein:

(a) Exhibit A:Leased Premises.

(b) Exhibit B:The Property.

(c) Exhibit C:Parking District.

(d) Exhibit D:Rules and Regulations.

(e) Exhibit E:Description of Network Services.

(f) Exhibit F:Landlord’s Business and Trade Fixtures.

(g) Exhibit G:Determination of Fair Market Rental.

(h) Exhibit H:Memorandum of Lease





24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day, month and year set forth below.

 

 

 

LANDLORD:

    

TENANT:

 

 

 

UNIVERSITY RESEARCH PARK,
INCORPORATED

 

EXACT SCIENCES CORPORATION

 

 

 

By:

/s/ Aaron Olver

 

By:

/s/ D. Scott Coward

Name:

Aaron Olver

 

Name:

D. Scott Coward

Title:

Asst. Secretary/Treasurer

 

Title:

SVP, General Counsel, CAO and Secretary

 

25

--------------------------------------------------------------------------------